﻿I wish to
congratulate you on your election to the presidency of the
General Assembly at its final session of the twentieth
century and would like to assure you of the fullest
cooperation of the delegation of Trinidad and Tobago as
you discharge the duties entrusted to you by the Member
States of the United Nations. We would also like to
commend your predecessor, Mr. Didier Opertti of Uruguay,
for the very capable and distinguished manner in which he
guided the Assembly’s work during its fifty-third session.
There is only one real purpose to government. It is
to serve the people, to protect them and to improve the
quality of their lives. In their enlightened self-interest,
nations also come together to serve that end by trying to
create a better world, one in which their own citizens can
interact with others and benefit from relationships in the
pursuit of their fulfilment. At both the national and global
levels, the human being is supposed to be at the centre of
the purpose, processes and policies of governance. It is
the foundation of democratic civilization to create the
conditions that give the individual the opportunity for
fulfilment.
We need to assess our nations and our world in the
light of that original intention as we approach the twenty-
first century.
The present global picture proves that much went
wrong during this century. The economic models of the
century have failed to create economic and social justice.
The central planning of Communism was disastrous,
suffocating human development by stifling initiatives and
freedoms and creating oppressive authoritarian regimes.
The Big Government of the centre-left era was bungling
and bureaucratic, killing entrepreneurial initiative and
generating a dependency syndrome, and was imperfect in
its delivery as the major social and economic actor. Now
we are in the era of the market, of deregulation and
borderlessness, and the question still is: what have we
achieved?
At the turn of the century, we have 1.3 billion
people in the category of the poor, earning less than $1
dollar per day. More than 880 million people lack access
to health services, 2.6 billion people lack access to basic
sanitation and 1.5 billion people are not expected to
survive to age 60. The number of malnourished is 840
million people, nearly 20 per cent of whom are children.
One of the most tragic situations as we approach the end
of the century is that 70 per cent of the world’s poor are
women. From 1990 to 1997 the number of people
infected with HIV/AIDS more than doubled, with the
majority of victims in the developing world.
Ironically, in this much-heralded information age, 75
million people are estimated to be illiterate, with the
majority also in the developing world. In addition to the
problem of illiteracy, the education system in most
developing countries is producing unskilled and
unemployable young people.
6


Five billion of the world's 6 billion people live in the
developing world, but most of the resources are
concentrated in the developed countries. Twenty per cent of
the world's richest countries share 86 per cent of the world's
gross domestic product, 82 per cent of exports of goods and
services and 68 per cent of foreign direct investment.
If there is any demonstration of the inequality that
exists and how most human beings have been marginalized
as we approach the end of the twentieth century, the
following is a striking example: the assets of the three
richest people are more than the combined gross national
product of all of the least developed countries; the assets of
the 200 richest people are more than the combined income
of 41 per cent of the world's people; and a yearly
contribution of 1 per cent of the wealth of the 200 richest
people could provide universal access to primary education
for all.
There is an even darker side to the picture. As we
span the far reaches of history, and especially in this
century, we see that very often the individual in society has
been the victim of political and economic forces beyond his
control. He has suffered the horrendous consequences of
ethnic, cultural and religious intolerance. It is the individual
and the family that have suffered the most from the
devastating effects of wars, genocide and ethnic cleansing.
In our century alone, we have witnessed the tragedy
of two world wars, which have resulted in the loss of a
countless number of lives, the separation of families and the
loss of hope for many. We have seen the untold human
misery and pain of the Holocaust, the injustices and
suffering of apartheid and the callousness of regimes which
have unleashed acts of unspeakable horror on their citizens.
Throughout this century, we have been shocked by news
and television images of the harsh realities endured by the
victims of such horrors in Europe, Cambodia, Rwanda,
Bosnia and the former Yugoslavia, to name a few. And,
sadly, we have realized that the very scientific and
technological advances which were intended for the service
of humanity can be turned to evil ends in the service of the
destruction of humanity.
Nevertheless, in the midst of one of the darkest
chapters of the twentieth century, there is hope in the fact
that such evils have stirred the conscience of the
international community to strengthen the rule of law, to
address situations such as these and to ensure respect for
fundamental human rights.
It is because of this recognition that we have today
the most recent instrument, the Rome Statute of the
International Criminal Court. This Statute is the result of
a call made in 1989 by Mr. Arthur N.R. Robinson,
President of the Republic of Trinidad and Tobago, for the
international community to renew its focus on the
question of the establishment of an international criminal
jurisdiction to deal with these atrocities, and also with
crimes associated with the illicit drug trade, all of which
have such a heavy impact on a Government's ability to
address the fundamental needs of its citizens.
In addition to the establishment of the International
Criminal Court, there is hope in the fact that the United
Nations has made advances in the area of human rights.
We have seen the adoption of several instruments, such
as the Universal Declaration of Human Rights and the
International Covenant on Civil and Political Rights,
which guarantee fundamental human rights, the
Convention on the Rights of the Child, the Convention on
the Elimination of All Forms of Discrimination against
Women and the International Convention on the
Elimination of All Forms of Racial Discrimination. These
reflect the commitments and obligations of the
international community to improving the quality of life
of the individual in the various sectors of society. But we
must not pay lip-service to the principles enshrined in the
international instruments that we have adopted; there is
too much of a trend of paying lip-service. We need to
take concrete action now.
Albert Camus, one of the distinguished writers of
modern times noted that,
“Probably every generation sees itself as charged
with remaking the world. Mine, however, knows that
its task will not be merely to remake the world. Its
task is even greater: to keep the world from
destroying itself.”
There is no doubt that the task in the new century is
to save the world from self-destruction, and the question
is, what type of economic arrangement will ensure that
salvation? Surely it cannot be one in which the few feast
at the table, leaving mere crumbs for the majority. No one
can be insulated from the catastrophe inherent in such a
situation. Disease, terrorism, the drug trade, human
enslavement, child labour and ecological disaster will
continue to be produced by a world bereft of economic
and social justice. No fortress, whether economic or
military, will be strong enough to insulate any country
from the effects of such a situation. Some may not like it,
7


and some tend to forget it; but it is one world that we live
in, one globe that we share. We should take a lesson from
nature itself, whose hot winds emanate from the Sahara in
Africa, become hurricanes in their journey across the
Atlantic and eventually devastate and desolate countries as
far away as the Caribbean and North, Central and South
America.
In this era of globalization, we have excellent
opportunities to put in place new and innovative global
structures that would make possible global solutions to
ensure the social, economic and cultural security of the
individual. The World Trade Organization (WTO) meeting
in Seattle this year, the South Summit, the special sessions
of the General Assembly to follow up of the World Summit
for Social Development and the Fourth World Conference
on Women and, indeed, the Millennium Assembly next
year, provide ideal opportunities for the international
community to respond to this coming crisis of mankind.
In the upcoming WTO Seattle meeting, it must be
recognized that many of the measures which were supposed
to be put in place in the new global trading system ushered
in by the Uruguay Round have not been realized. Giving
effect to those matters must therefore be the priority in any
new round of WTO negotiations. In other words,
implementation of commitments already made must be the
emphasis.
In that process, we must recognize that a special
category of States face peculiar disadvantages arising from
the policy actions of the international community. These are
the small and vulnerable States, of which the States of the
Caribbean region make up a significant part. For these
countries, the need to maintain the provisions for special
and differential treatment in the present WTO Agreement
is fundamental.
The liberalization of international trade under the
WTO is a dynamic force for accelerating growth and
development. The challenge for the next Ministerial
Conference is to ensure resolute progress towards an open,
free and fair international trading system in which benefits
are equitably distributed. Developed countries must
demonstrate an unequivocal commitment to opening their
markets to exports of developing countries to enable them
to achieve sustained levels of economic development. The
disconnection between developments in the WTO and the
development process at the national level in developing
countries must be arrested. The rules-based system of the
WTO, which aims to promote free and fair trade, must do
just that. The idea of the level playing field, we must
remember, is a dangerous myth, and if it is allowed to
hold sway it will further the pauperization of hundreds of
millions of people all over the world.
Policies developed and promoted by international
financial and monetary institutions such as the World
Bank and the International Monetary Fund (IMF) must
have as their ultimate goal the transformation of societies
aimed at achieving a higher degree of social equity and
justice within the global economy. The World Bank and
the IMF must apply a set of criteria broader than per
capita income when considering finance and development
assistance, in view of our susceptibility to external
economic shocks and natural disasters.
We are heartened by the highly successful
Commonwealth ministerial mission on small island States
undertaken by the Heads of Government in July 1998,
from which an agreement has been secured for the
establishment of a Commonwealth/World Bank task force.
The World Bank is now developing a strategy, which we
hope will be approved by its board of Executive
Directors, to reorient its assistance for small States on the
basis of a strategic assessment of their vulnerability,
constraints and needs. Other financial institutions and
development institutions should adopt similar initiatives.
The governance of the supranational global actors
therefore has to be reinvented with human development
and equity as imperatives.
A new global partnership of developing countries
must be forged with the financial institutions and the
developed world to place financing for development on a
sound and predictable level. The economic foundation laid
by the policy prescriptions of structural adjustment
remains questionable in terms of their potential to
generate and sustain long-term economic growth. The
international financial architecture must therefore be
compatible with and complementary to real development.
National Governments cannot be exonerated from
their responsibilities. There are too many countries in the
world whose major problem is the imperfections of their
own Governments. Many who speak about
marginalization are themselves alienating their own
populations, and some who lament global poverty are
themselves pauperizing their own citizens through their
own inadequacies. We cannot call for a reformation
without reforming ourselves. Do we all place our people
at the centre of governance? Are we using our resources
well and for the benefit of our populations who elected us
to serve? We have a responsibility to re-invent our
8


governance at home as part of the global transformation
that we demand.
The key question that the Member States of the United
Nations face in the twenty-first century is whether the
United Nations will become an Organization that can deal
effectively with all forms of injustices to humankind. We
recall your words, Sir, in your opening statement to the
current session of the General Assembly:
“The aspirations, hopes and expectations of the
world's peoples are high as they anticipate the
future. They yearn for a world that is peaceful,
humane and prosperous for all. Without the United
Nations, such an inclusive world, led by i n s p i r i n g
leaders, cannot come about.” (A/54/PV.1)
Trinidad and Tobago is committed to working with
other countries of the world through the United Nations to
fashion a global civilization that would, in the final
analysis, be its own salvation and protection. We believe
that the struggle for economic and social justice must start
with ourselves and that democracy in each country must be
an ever-deepening process which eventually liberates every
single individual from want and places him or her in a
position to pursue his or her own fulfilment while
respecting the rights of others.
For us in Trinidad and Tobago everyone matters;
every life is precious. This is the approach with which we
come to the United Nations. All nations are important to us
because every life in every country is precious. Trinidad
and Tobago believes that the United Nations must come to
understand again that it has been made for people — real
people with flesh and blood and dreams; people who suffer
pain and long for joy; people in cars on the street, in
houses and hovels, in the cold or in sweltering heat,
labouring in fields or offices, giving birth in hospitals and
elsewhere; real people, Sir, who may never see you in that
chair or me standing here, and if they do see us through the
distance of television may be surprised and even disbelieve
that we are doing this for them.
Is it not amazing how ritual and ceremony often
become ends in themselves and either replace or obscure
the real purpose? Trinidad and Tobago is heartened to sense
that the United Nations is on a path of rediscovery of itself.
It remains for us the only Organization where every
individual may be represented and every voice heard, and
where every opinion or idea could contend. Trinidad and
Tobago pledges to work with others to take this
Organization back to the people, to ensure that it works
among them, in our collective efforts to save the world.








